DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1, 4-7, 15, and 18-20 are directed to a system.
Claims 8 and 11-14 are directed to a method.
Therefore, claims 1, 4-8, 11-15 and 18-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 1/8/15		A system to prevent a boxed-in driving situation, the system comprising: 
a memory configured to comprise one or more executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to: 
detect that a host vehicle is located within a zone of opportunity; 
detect a preventable box-in driving situation; and 
based on the detection of the preventable box-in driving situation, adjust a location of a trigger threshold along a vehicle path.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “detect that a host vehicle is located within a zone of opportunity”, “detect a preventable box-in driving situation”, and “adjust a location of a trigger threshold along a vehicle path” in the context of this claim encompasses a person looking at the driving environment and determine the host vehicle is located within a zoon of opportunity and determine where/when to change lane to avoid box-in driving situation. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 1/8/15		A system/method to prevent a boxed-in driving situation, the system comprising: 
a memory configured to comprise one or more executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to: 
detect that a host vehicle is located within a zone of opportunity; 
detect a preventable box-in driving situation; and 
based on the detection of the preventable box-in driving situation, adjust a location of a trigger threshold along a vehicle path.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “a memory” and “a processor” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the “memory” and “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1, 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of memory and processor … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of memory and processor, the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “memory’ and “processor” are generic computer components.
Dependent claims 4-7, 11-14 and 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 4-7, 11-14 and 18-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 8 and 15.
Therefore, claims 1, 4-8, 11-15 and 18-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(as)(1) as being anticipated by Maass (US 2015/0194055 A1).
As to claims 1, 8 and 15, Maass discloses a system/method to prevent a boxed-in driving situation, the system comprising: a memory (Claim 11, control unit has memory) configured to comprise one or more executable instructions and a processor (Claim 11, control unit has processor) configured to execute the executable instructions, wherein the executable instructions enable the processor to: detect that a host vehicle is located within a zone of opportunity (Fig. 1-4); detect a preventable box-in driving situation (Fig. 1-4); and based on the detection of the preventable box-in driving situation, adjust a location of a trigger threshold along a vehicle path (Fig. 3, para. 0050).
As to claims 2, 9 and 16, Maass further discloses wherein the executable instructions further enable the processor to: when a host vehicle reaches the adjusted location of the trigger threshold, command an automated overtake action (para. 0039, 0050).
As to claims 3, 10 and 17, Maass further discloses wherein the automated overtake action causes the host vehicle to move autonomously from a first lane along the vehicle path to a target lane along the vehicle path (para. 0039, 0050).
As to claims 4 and 11, Maass further discloses wherein the preventable box-in driving situation comprises a target vehicle in a target lane along the vehicle path, wherein the target vehicle prevents a host vehicle from moving safely from a first lane along the vehicle path to the target lane (Fig. 2-4).
As to claims 6, 13 and 19, Maass further discloses wherein the location of the trigger threshold is based on headway time (para. 0048-0049, 0062).
As to claims 7, 14 and 20, Maass further discloses wherein the preventable box-in driving situation is detected via one or more sensors installed on a host vehicle (para. 0014).
Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661